Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/261,726, HINGE MOUNT SYSTEM FOR UTILITY VEHICLE, filed on 1/30/19.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "48", “29” and “48”, “10a” and “44” have both been used to designate accessory mount, hinge, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, 15-17, 22, 24, 26 and 28-36 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 2,628,807 to Lincoln.
	Lincoln teaches an accessory mount comprising one or more hard mounting points (holes where the fasteners (24-25) extend through element (20) and elements 26-27), a body mount portion (20) configured to connect to the vehicle, a lateral support portion (19) extending between and connecting the one or more hard mounting points and the body mount portion and a pivot portion (13-14) extending from the lateral support portion.  The pivot portion is being configured to connect to a moving member (1 and 15) of the vehicle.  The moving member of the vehicle is configured to pivot about the pivot portion, which is located forward of the one or more hard mounting points in vehicle position after the body mount is connected to the vehicle.  The one or more hard mounting points are configured to accept an accessory bracket (21) and the accessory bracket is configured to accept an accessory (28, 33).  The one or more hard mounting points includes one or more mounting bores (see where the fasteners (24, 25) extend through element (20).   The one or more hard mounting points are configured to align with A B-pillar.  The one or hard mounting points are oriented in different directions.   The one or more hard mounting points comprises two hard mounting points (26-27) that are each arranged in respective planes that are generally perpendicular to one another.  The pivot portion is a hinge pin (13).  The pivot portion cantilevers from the lateral support portion in a direction of an outboard side of the vehicle.  The accessory mount is a windshield hinge bracket and the pivot portion is enabled to provide for a windshield frame of the vehicle to pivot.  The one or more hard mounting points is/are located outboard of the body mount portion after the body mount portion is connected to the vehicle.  The one or more hard mounting points are located outboard of the body mount portion 
	Regarding to claims 16-17 and 19, Lincoln teaches an accessory mount comprising one or more hard mounting points (holes where the fasteners (24-25) extend through element (20) and elements 26-27), a body mount portion (15) configured to fixedly attach to a moving member (1) at a hinged interface, a lateral support portion (19-20) is configured to support the one or more hard mounting points and a pivot portion (14)  The one or more hard mounting points are configured to accept an accessory bracket (21) and the accessory bracket is configured to accept an accessory (28, 33).  The one or more hard mounting points includes one or more mounting bores (see where the fasteners (24, 25) extend through element (20).   The one or more hard mounting points are configured to align with A B-pillar.  The one or hard mounting points are oriented in different directions.  The pivot portion comprises a male segment. 
	

    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lincoln in view of US Patent Application Publication # 2010/0107368 to Chou et al.
	Lincoln teaches the body mount portion but fails to teach the body mount portion includes at least one bores.  Chou et al. teaches the bore (hole in element 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one bore to Lincoln’s body mount portion as taught by Chou et al. to provide additional security for retaining element 21. 

	 
	
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
The applicant argues with amended claims, Lincoln’s moving member does not pivot about the pivot portion.  The examiner changed the reference numbers for the pivot portion from 15 to 13-14 and the moving member from 1 to 1 and 15.  The moving member has the ability of pivot about the pivot portion.
The applicant argues Lincoln pivot portion is not located forward of the one or more hard mounting portions.  The examiner disagrees with the applicant, see diagram below showing the direction of Lincoln’s the pivot portion being forward of the one or more hard mounting portions. 
The applicant argues the one or more hard mounting points are not located outboard of the body mount portion.  The examiner disagrees with the applicant, Lincoln teaches elements 26, 27 which . 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/17/21